     Case 2:19-cv-00571 Document 42 Filed 03/05/21 Page 1 of 3 PageID #: 244




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


RONALD BROWN,

                            Plaintiff,

v.                                             CIVIL ACTION NO. 2:19-cv-00571


CORRECTIONAL OFFICER SKYLER SANTIAGO, et al.,

                            Defendants.


                        ORDER DENYING MOTIONS TO SEAL

          Pending before the court are motions by both parties to seal the video

recordings that have been entered into the record in ECF Nos. X,Y. Defendants filed

their motion on May 18, 2020 [ECF No. 20]; Plaintiff filed a similar motion on October

1, 2020 [ECF No. 29]. For the reasons explained below, these motions are DENIED.

     I.      BACKGROUND

          These motions relate to a suit initiated by Ronald Brown (“Mr. Brown”), a

former inmate at the Mount Olive Correctional Complex (“MOCC”). Mr. Brown

alleges that the Defendants used excessive force against him in violation of his Eighth

Amendment rights. He also brings state law claims for assault and battery and for

intentional infliction of emotional distress. [ECF No. 1, Ex. 2].

          The Defendants argue that the video recordings of the events that form the

basis of Mr. Brown’s claims should be sealed to protect the identities of other inmates
   Case 2:19-cv-00571 Document 42 Filed 03/05/21 Page 2 of 3 PageID #: 245




and to protect the inner workings of security processes at MOCC. [ECF No. 20].

Plaintiff states that the video files attached to his response to the Defendants’ motion

for summary judgment should be sealed because they were produced under protective

order. [ECF No. 29].

   II.      DISCUSSION

         I first note that “[p]ublicity of [court] . . . records . . . is necessary in the long

run so that the public can judge the product of the courts in a given case.” Warren v.

Branch Banking & Trust Co., No. 2:18-cv-1397, 2018 U.S. Dist. LEXIS 215722 at *1

(S.D. W. Va. Dec. 20, 2018) (quoting Columbus-America Discovery Group v. Atlantic

Mut. Ins. Co., 203 F.3d 291, 303 (4th Cir. 2000)). The right of public access to court

documents derives from two separate sources: the common law and the First

Amendment. The common law right affords presumptive public access to all judicial

records and documents. Id. at *2. Submitted documents within the common law right

may be sealed, however, if competing interests outweigh the public’s right of access.

Id.; In re Knight Publishing Co., 743 F.2d 231, 235 (4th Cir. 1984). Quoting Knight,

the Fourth Circuit observed:

            Some of the factors to be weighed in the common law balancing test
            “include whether the records are sought for improper purposes, such
            as promoting public scandals or unfairly gaining a business
            advantage; whether release would enhance the public’s
            understanding of an important historical event; and whether the
            public has already had access to the information contained in the
            records.”

Virginia Dept. of State Police v. Washington Post, 386 F.3d 567, 575 (4th Cir. 2004)

(quoting Knight, 743 F.2d at 235) (emphasis supplied).



                                               2
   Case 2:19-cv-00571 Document 42 Filed 03/05/21 Page 3 of 3 PageID #: 246




      Assuming the First Amendment right applies to thesevideo recordings, the

movant’s burden is more substantial. To obtain a sealing order under the First

Amendment rubric, the movant must show “the denial [of access] is necessitated by

a compelling governmental interest and is narrowly tailored to serve that interest.”

Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 606-07 (1982); Virginia, 386

F.3d at 573; Stone v. University of Maryland Medical System Corp, 855 F.2d 178,(4th

Cir. 1988).

          I find that the video recordings in this case should not be sealed. Plaintiff’s

motion has not made any showing whatsoever that the parties’ interest in sealing the

recordings outweighs the public interest. The Defendants do advance a governmental

interest, but the security operations of the MOCC and the privacy interests of the

other inmates on video are not so compelling as to overcome the public’s right of access

under the common law rubric. Nor is there a substantial governmental interest in

secrecy that would permit sealing under the First Amendment rubric. The public has

the right to be apprised of the potential use of excessive force and to view the evidence

that the court has viewed in making its determinations.

   III.     CONCLUSION

      For the reasons stated in the foregoing order, the motions to seal [EFC Nos. 20

and 29] are DENIED.



                                                           Enter: March 5, 2021




                                             3
